 1   JASON R. MAIER, ESQ.
     Nevada Bar No. 8557
 2   JOSEPH A. GUTIERREZ, ESQ.
     Nevada Bar No. 9046
 3   DANIELLE J. BARRAZA, ESQ.
     Nevada Bar No. 13822
 4   MAIER GUTIERREZ & ASSOCIATES
     8816 Spanish Ridge Avenue
 5   Las Vegas, Nevada 89148
     Telephone:   (702) 629-7900
 6   Facsimile:   (702) 629-7925
     Email:       jrm@mgalaw.com
 7                jag@mgalaw.com
                  djb@mgalaw.com
 8
     Attorneys for Plaintiff Michael H. Ponder
 9

10

11
                                  UNITED STATES DISTRICT COURT
12
                                            DISTRICT OF NEVADA
13

14    MICHAEL H. PONDER, an individual.                  Case No.: 2:18-cv-01604-APG-PAL
15                             Plaintiff,                STIPULATION AND ORDER TO
                                                         EXTEND BRIEFING SCHEDULE RE:
16    vs.                                                DEFENDANT’S MOTION TO DISMISS
                                                         FOR LACK OF PERSONAL
17    HANS-PETER WILD, an individual,                    JURISDICTION AND FORUM NON
                                                         CONVENIENS [ECF NO. 20]
18                             Defendant.
                                                         (FIRST REQUEST)
19

20          IT IS HEREBY STIPULATED AND AGREED, by and between the parties, plaintiff
21   Michael H. Ponder (“Plaintiff”), by and through his attorneys of record, the law firm MAIER
22   GUTIERREZ & ASSOCIATES, and defendant Dr. Hans-Peter Wild (“Defendant”), by and through his
23   attorneys of record, the law firm of KOLESAR & LEATHAM, that the deadline for Plaintiff to file an
24   opposition to Defendant’s Motion to Dismiss for Lack of Personal Jurisdiction and Forum Non
25   Conveniens [ECF No. 20] filed on January 30, 2019, shall be continued through and including
26   February 21, 2019. Defendant shall have up to and including March 7, 2019, to file any reply to
27   Plaintiff’s opposition.
28          The requested extension is necessary to allow Plaintiff sufficient time to review and


                                                     1
 1   appropriately respond to Defendant’s motion. This is the parties’ first request for an extension and

 2   is not intended to cause delay or prejudice to any party.

 3    DATED this 5th day of February, 2019.             DATED this 5th day of February, 2019.

 4    MAIER GUTIERREZ & ASSOCIATES                      KOLESAR & LEATHAM
 5
      _/s/ Danielle J. Barraza________________          _/s/ Aaron R. Maurice____________________
 6    JASON R. MAIER, ESQ.                              AARON R. MAURICE, ESQ.
      Nevada Bar No. 8557                               Nevada Bar No. 6412
 7    JOSEPH A. GUTIERREZ, ESQ.                         BRITTANY WOOD, ESQ.
      Nevada Bar No. 9046                               Nevada Bar No. 7562
 8    DANIELLE J. BARRAZA, ESQ.                         400 South Rampart Boulevard, Suite 400
      Nevada Bar No. 13822                              Las Vegas, Nevada 89145
 9    8816 Spanish Ridge Avenue                         Attorneys for Defendant Dr. Hans-Peter Wild
      Las Vegas, Nevada 89148
10    Attorneys for Plaintiff Michael H. Ponder
11

12                                                  ORDER
13          IT IS SO ORDERED.
14          Dated: February
            DATED   this ____ 5,
                              day2019.
                                  of February, 2019.
15

16

17                                                          UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26

27

28


                                                        2
